 


 HR 5923 ENR: To designate the facility of the United States Postal Service located at 29–50 Union Street in Flushing, New York, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5923 
 
AN ACT 
To designate the facility of the United States Postal Service located at 29–50 Union Street in Flushing, New York, as the Dr. Leonard Price Stavisky Post Office. 
 
 
1.Dr. Leonard Price Stavisky Post Office 
(a)DesignationThe facility of the United States Postal Service located at 29–50 Union Street in Flushing, New York, shall be known and designated as the Dr. Leonard Price Stavisky Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Dr. Leonard Price Stavisky Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
